The opinion below holds "that prejudice growing out of business, political or social relations is not sufficient to disqualify a judge." Citing In re Hague, 103 N.J. Eq. 505; 33C.J., tit. "Judges," ¶ 154. This statement should be read in light of the entire quotation from Corp. Jur. which says that: "While if the fact be that the judge is biased or prejudiced against the litigant because of politics, it would seem to disqualify him as certainly and completely as if he were prejudiced or biased against him for any other reason, ordinarily a prejudice based merely (on) or growing out of his business, political or social relations is not sufficient to disqualify him."
The true rule is that for any relationship to disqualify a judicial officer it must bring him within the interdiction ofR.S. 2:26-193 or render him incapable in a given cause of exercising his judicial functions impartially. In the instant case there was no evidence which would disqualify the court below. *Page 514 
Mr. Justice Case, Judges Wells and Dill desire to be recorded as concurring herewith.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, WELLS, RAFFERTY, DILL, JJ. 11.
For reversal — None.